                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    M.R., a minor, by and through his parents D.R.       CASE NO. C19-0918-JCC
      and M.R.,
10
                            Plaintiff,                     MINUTE ORDER
11           v.

12    NORTHSHORE SCHOOL DISTRICT,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motions to vacate status
18   conference and to set a briefing schedule for the issue of attorney fees (Dkt. Nos. 15, 16). Having
19   thoroughly considered the motions and finding good cause, the Court GRANTS the parties’
20   stipulated motions. The status conference currently set for October 15, 2019, is hereby
21   VACATED. Based on the parties’ stipulation, the Court shall entertain a motion for Plaintiff’s
22   attorney fees following resolution of the merits of Plaintiff’s appeal.
23          DATED this 9th day of October 2019.
24                                                           William M. McCool
                                                             Clerk of Court
25

26                                                           s/Tomas Hernandez
                                                             Deputy Clerk

     MINUTE ORDER
     C19-0918-JCC
     PAGE - 1
